COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00156-CV
Style:                    Javier Galindo Pacheco v. State of Texas


Date motion filed*:       June 30, 2014
                          Objection to Incomplete Record and Motion to Reinstate Due Date for
Type of motion:           Court Reporter
Party filing motion:      Appellant
Document to be filed:

Is appeal accelerated?       No

Ordered that motion is:

          Granted
               If document is to be filed, document due:
                  The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The court reporter filed a supplemental reporter’s record containing the voir dire
          and pretrial hearing transcripts on August 8, 2014. Accordingly, appellant’s
          motion to reinstate the due date for the court reporter, because the voir dire and
          pretrial hearing transcripts had not yet been filed, is dismissed as moot.
          Appellant’s brief is to be filed no later than September 9, 2014.


Judge’s signature: /s/ Laura C. Higley
                   

Panel consists of ____________________________________________

Date: August 21, 2014


November 7, 2008 Revision